DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 08 September 2022 to the previous Office action dated 13 July 2022 is acknowledged. Pursuant to amendments therein, claims 1-27 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 08 September 2022 is acknowledged.
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 September 2022.
	Claims 1-11 are under current consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, a percentage is recited without indication of whether the percentage is based on weight or volume or other basis.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  For purposes of compact prosecution, in this Office action the percentage is interpreted as being based on weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carty et al. (US 2008/0213374 A1; published 04 September 2008) in view of Baltezor et al. (US 2016/0374953 A1; published 29 December 2016).
Carty et al. discloses compositions comprising a nanoparticulate sorafenib or salt such as sorafenib tosylate having improved bioavailability and having effective average particle size of less than about 2000 nm (i.e., 2 µm) (abstract) wherein it is desirable to increase the dissolution rate and bioavailability of sorafenib tosylate for faster drug onset (paragraph [0009]) wherein effective average particle size may be by volume (paragraph [0030]) wherein the composition may also comprise a surface stabilizer (paragraphs [0016]-[0017]) wherein the concentration of the sorafenib may be up to 99.5 wt% (paragraph [0114]) wherein compositions suitable for parenteral injection may comprise physiologically acceptable sterile aqueous suspensions including water (paragraph [0147]) wherein the compositions may also comprise excipients such as mannitol diluent (paragraphs [0097], [0098], [0103]).
Carty et al. does not disclose a particle SSA of at least 2 m2/g as claimed.
Baltezor et al. discloses methods for making compound particles (title; claim 1) wherein the compound of interest may be an active pharmaceutical ingredient (paragraph [0115]) wherein the method produces particles with significantly improved bulk density, SSA, and dissolution properties, and thus significantly improved therapeutic benefits (paragraph [0116]) wherein the SSA is at least 18 m2/g and the mean bulk density is between about 0.05 g/cm3 and about 0.15 g/cm3 (paragraph [0099]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carty et al. and Baltezor et al. by making the nanoparticulate sorafenib tosylate composition of Carty et al. as discussed above using the method of Baltezor et al. to make such particles, thus resulting in particulate SSA of at least 18 m2/g and mean bulk density between about 0.05 g/cm3 and about 0.15 g/cm3, wherein such composition of Carty et al. has effective average particle size by volume of less than about 2 µm and sorafenib tosylate particulate concentration of up to 99.5 wt% and comprises no surface stabilizer and comprises physiologically acceptable sterile aqueous suspension including water (i.e., liquid carrier) and comprises mannitol diluent as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to significantly improve dissolution properties and therapeutic benefits as suggested by Baltezor et al. given that Carty et al. teaches the desirability of increasing the dissolution rate and bioavailability of sorafenib tosylate for faster drug onset.
Regarding surface stabilizer, Carty et al. teaches that the composition may also comprise a surface stabilizer, and thus surface stabilizer is optional, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to not include an optional constituent such as surface stabilizer in the composition of Carty et al., with a reasonable expectation of success.
Regarding the claimed concentration of sorafenib of at least 95 wt%, Carty et al. teaches up to 99.5 wt% as discussed above which overlaps the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed mean particle size by volume distribution of about 0.7-8 µm, Carty et al. teaches less than about 2 µm which overlaps the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 4, Baltezor et al. teaches SSA of at least 18 m2/g which overlaps the claimed range of 2 to about 50 m2/g, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 5, Carty et al. teaches a mean particle size by volume of less than about 2 µm which overlaps the claimed range of about 1-8 µm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 6, Carty et al. teaches a concentration of sorafenib up to 99.5 wt% as discussed above which overlaps the claimed concentration of sorafenib of at least 98 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 7, the particles of Carty et al. in view of Baltezor et al. are uncoated and do not include the recited constituents, as discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617